Citation Nr: 1227578	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-13 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1978 to December 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2008, the Veteran testified during a personal hearing at the RO.  A transcript of that hearing is of record.

The Veteran was also scheduled to testify at a hearing before a Veterans Law Judge in March 2009, but cancelled the hearing.  The Veteran has not requested that the hearing be rescheduled, and as such, the Board is of the opinion that all due process requirements have been met regarding the Veteran's hearing request.  

When this case was most recently before the Board, in May 2010, it was remanded for further development.  While in remand status, the agency of original jurisdiction granted service connection for hypertension and service connection for coronary artery appeal.  Therefore the Board no longer has jurisdiction over these claims.  The remaining claim has been returned to the Board for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his psychiatric disorder, to include bipolar disorder is related to his active service.  
The Board notes that additional items of evidence that are pertinent to the Veteran's claim (letters from the Veteran's private physicians, M.S.J., MD, and D.P.P., MD, both dated in March 2012) were associated with the record after the RO issued the most recent supplemental statement of the case (SSOC) in April 2012.  This additional evidence does not appear to be duplicative of previously submitted evidence.  Additionally, this evidence was not discussed in the statement of the case (SOC), or any supplemental statements of the case (SSOC).  

This evidence must be considered by the agency of original jurisdiction for review and preparation of an SSOC unless this procedural right is waived.  Such waiver must be in writing or, if a hearing on appeal is conducted, formally entered on the record orally at the time of the hearing.  See 38 C.F.R. § 20.1304(c).  In this appeal, the RO has not considered the newly-submitted evidence, and the Veteran has specifically requested that the RO consider the newly-submitted evidence.  Thus he has not waived his right to preliminary review by the RO, and therefore, a remand for RO consideration of the additional evidence, in the first instance, is warranted. 

In addition, at the VA psychiatric examination conducted in June 2010, the Veteran reported that he had been receiving Social Security Administration disability benefits for many years.  Where VA has notice of the existence of records held by the SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). Those records must be obtained for consideration in connection with the Veteran's claim for VA benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Copies of all outstanding records of treatment received by the Veteran pertinent to the disability at issue at VA and non-VA medical facilities should be obtained and made part of the record.  

2. The RO should also obtain a copy of the Veteran's SSA disability records and associate them with the claims file. 

3. The RO should readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder (claimed as bipolar disorder) in light of all pertinent medical evidence (to particularly include that received after the April 2012 SSOC) and legal authority.

4.  If the benefit sought remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims files are returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN    
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



